      Case: 1:18-cr-00484 Document #: 5 Filed: 11/08/18 Page 1 of 1 PageID #:23



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

United States of America                     )
                                             )         Case No: 18 CR 484-1
v.                                           )
                                             )         Chief Judge Ruben Castillo
Vicente Zambada-Niebla                       )



                                            ORDER

This case was transferred from the District of Columbia on 8/3/2018. Initial appearance,
arraignment, and change of plea hearing held on 11/8/2018. Defendant appeared and entered a
plea of guilty to count one. The Court finds the defendant is competent to plead, the plea is
voluntary, and there is a factual basis for the plea. Enter judgment of guilty on Count One. Enter
Plea Agreement. Parties’ oral request to consolidate sentencing with 09 CR 383-3 so that there
will only be one sentencing order is granted. Cause referred to the Probation Dept. for a
presentence investigation. Sentencing set for 2/27/2019 at 1:00 p.m.




Dated: November 8, 2018                          /s/
                                                       Chief Judge Ruben Castillo
